Title: To Alexander Hamilton from Silas Talbot, 15 January 1799
From: Talbot, Silas
To: Hamilton, Alexander


New York, January 15, 1799. “The relative Rank of several persons who have been honored with an appointment as Captains in the Navy of the United States not having as yet been seeded by the Honorable the Executive, and as some of those Officers claim of right the same rank, it follows of course, that, the good of the service requires this difference of opinion to be settled. It being the wish of the Executive to do perfect justice to all, they mean, as I have been well informed, to avail themselves of your opinion in this matter as a previous step to forming their own judgement.…The subject on which I understand Mr Stoddert means to request your opinion Regards the rank of Captain Thomas Truxton Captain Richard Dale and myself. On this subject Sir, I shall premise that so far as concerns myself, the Objections in my mind to being placed on the list of Captains in the Navy subject to the command of Captain Truxton do not arise from the smallest disrespect for his Character in any view it may be placed. They arise from a quite different source. It is because I consider the laws and usage of rank in service place me above both of those Gentlemen, And, for which I conceive it just and laudable in me to contend. It is well known to you that in the year 1794 Congress passed a Law providing that six ships of war should be built, for the protection of our commerce, and that six Captains were appointed to command those Ships … that myself was placed as the third Captain Dale as the fifth and Captain Truxton as the sixth.… When Captain Truxton accepted of his appointment under myself and Captain Dale it must be presumed that he did not think himself dishonored, for otherwise he would have declined an acceptance and have given his reasons for so doing. What have Captain Dale or myself done since that time that ought to injure us in our relative rank in the service or that would justify Capt. Truxtons being put above us.… I presume he founds his claim upon the suspension for a time the building of three of our Ships of war and the pay of those who were to command them, among whom myself was one, and that when Captains Barry, Nicholson and Truxtons commissions were made out the last mentioned got his commission market No: 3, and upon this ground he presumes that he is entitled to take rank over Captain Dale and myself, who have again been called into pay and service.… Sir the Law of Congress and the usage of this Country during the war with Great Britain, and, which by the by is nearly all the service in the Navy known to this Country, has been that when an Officer of the Navy was out of command his pay and not his rank ceased, that when he was again called into service his pay commenced and his former rank was in no case disputed.…”
